Exhibit 10.1 

 

LEASE

 

IMPERIAL CENTER BUSINESS PARK

 

 

 

 

DURHAM ROYAL CENTER, LLC,

 

a Delaware limited liability company

 

as Landlord,

 

and

 

ICAGEN, INC.,

 

a Delaware corporation,

 

as Tenant.

 

 

 

  

TABLE OF CONTENTS

 

    Page       1. PREMISES, BUILDING, PROJECT, AND COMMON AREAS 3 2. LEASE TERM
4 3. BASE RENT 4 4. ADDITIONAL RENT 5 5. USE OF PREMISES 10 6. SERVICES AND
UTILITIES 15 7. REPAIRS 17 8. ADDITIONS AND ALTERATIONS 18 9. COVENANT AGAINST
LIENS 19 10. INSURANCE 20 11. DAMAGE AND DESTRUCTION 22 12. NONWAIVER 23 13.
CONDEMNATION 23 14. ASSIGNMENT AND SUBLETTING 24 15. SURRENDER OF PREMISES;
OWNERSHIP AND REMOVAL OF TRADE FIXTURES 26 16. HOLDING OVER 28 17. ESTOPPEL
CERTIFICATES 28 18. SUBORDINATION 29 19. DEFAULTS; REMEDIES 29 20. COVENANT OF
QUIET ENJOYMENT 32 21. SECURITY DEPOSIT 32 22. INTENTIONALLY OMITTED 32 23.
SIGNS 32 24. COMPLIANCE WITH LAW 33 25. LATE CHARGES 33 26. LANDLORD’S RIGHT TO
CURE DEFAULT; PAYMENTS BY TENANT 34 27. ENTRY BY LANDLORD 34 28. TENANT PARKING
34 29. MISCELLANEOUS PROVISIONS 35

 

EXHIBITS

 

A INTENTIONALLY OMITTED B FORM OF NOTICE OF LEASE TERM DATES C PREMISES D
INTENTIONALLY OMITTED E RULES AND REGULATIONS F FORM OF TENANT’S ESTOPPEL
CERTIFICATE G ENVIRONMENTAL QUESTIONNAIRE

 

-i-

 

  

IMPERIAL CENTER BUSINESS PARK

 

LEASE

 

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between DURHAM ROYAL CENTER, LLC, a Delaware limited liability company
(“Landlord”), and ICAGEN, INC., a Delaware corporation (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE   DESCRIPTION       1. Date:   Date signed by Landlord as noted
on signature page.         2. Premises
(Article 1).             2.1 Building: That certain office building containing
approximately 50,978 rentable square feet of space located at 4222 Emperor
Boulevard, Durham, North Carolina 27703.           2.2 Premises: A total of
approximately 11,207 rentable square feet of space that is comprised of (i)
approximately 4,959 rentable square feet of space commonly known as Suite 380
(“Suite 380”), and (ii) approximately 6,248 rentable square feet of space
commonly known as Suite 350 (“Suite 350”), as further set forth in Exhibit C to
the Lease. 3. Lease Term
(Article 2).           3.1 Length of Term: Thirty-six (36) full months.        
  3.2 Lease Commencement
Date:
The date of Lease execution.           3.3 Rent Commencement Date: April 30,
2019.           3.4 Lease Expiration Date: Thirty-six (36) full months after the
Rent Commencement Date.

 

-1-

 

  



4. Base Rent (Article 3):



 

  Time Period  Annual
Base Rent   Monthly
Installment
of Base Rent   Annual Base
Rent
per Rentable
Square Foot      04/30/19-04/30/20*  $21.00   $19,612.25   $235,347.00     
05/01/20-04/30/21  $21.63   $20,200.62   $242,407.41      05/01/21-04/30/22 
$22.28   $20,807.66   $249,691.96   

 

* Any partial month is pro-rated on a daily basis in the amount of Six Hundred
Fifty Three and 74/100 Dollars ($653.74) per day.

 

5. Tenant Improvements Allowance: None.       6. NNN Lease. In addition to the
Base Rent, Tenant shall be responsible to pay Tenant’s Share of Direct Expenses
in accordance with the terms of Article 4 of the Lease.       7. Tenant’s Share
(Article 4):
Approximately 21.98%.         8. Permitted Use
(Article 5):
The Premises shall be used only for general office, research and development,
engineering, laboratory, storage and/or warehouse uses, including, but not
limited to, administrative offices and other lawful uses reasonably related to
or incidental to such specified uses, all (i) consistent with first class life
sciences projects in the Durham, North Carolina area (“First Class Life Sciences
Projects”), and (ii) in compliance with, and subject to, all Applicable Laws (as
defined herein), and the terms of this Lease.         9. Security Deposit
(Article 21):
$19,612.25       10. Parking Pass Ratio
(Article 28):
Two and one-half (2.5) unreserved parking spaces for every 1,000 rentable square
feet of the Premises, subject to the terms of Article 28 of the Lease.       11.
Address of Tenant
(Section 29.18):


ICAGEN, Inc.
4222 Emperor Blvd., Suite 350

Durham, NC 27703

Attention: Ms. Shetaun Deering (sdeering@icagen.com)

      12. Address of Landlord
(Section 29.18):
See Section 29.18 of the Lease.       13. Broker(s)
(Section 29.24):
CBRE-Raleigh

 

-2-

 

  

1. PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1 Premises, Building, Project and Common Areas.

 

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit C attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit C is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the “Project,” as that term is defined in Section 1.1.2, below.
Tenant already occupies the Premises pursuant to a sublease and therefore Tenant
shall accept the Premises in its presently existing “as-is, where-is” condition
and Landlord shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the Premises.

 

The Premises shall exclude Common Areas, including without limitation exterior
faces of exterior walls, the entry, vestibules and main lobby of the Building,
lobbies and common lavatories, the common stairways and stairwells, boiler room,
sprinkler rooms, mechanical rooms, loading and receiving areas, electric and
telephone closets, janitor closets, and pipes, ducts, conduits, wires and
appurtenant fixtures and equipment serving exclusively or in common with other
parts of the Building.

 

1.1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, (iii)
the other buildings located in the project known as “Imperial Center Business
Park”, and the land upon which such adjacent buildings are located, and (iv) at
Landlord’s discretion, any additional real property, areas, land, buildings or
other improvements added thereto outside of the Project. Landlord may only own
portions of the Project and any rights granted within portions of the Project
not owned by Landlord shall be pursuant to recorded declarations and easements
to the extent such documents exist.

 

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the Rules and Regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common Areas”).
The Common Areas shall consist of the “Project Common Areas” and the “Building
Common Areas.” The term “Project Common Areas,” as used in this Lease, shall
mean the portion of the Project designated as such by Landlord or areas within
the Project that the occupants of the Building are permitted to utilize pursuant
to a recorded declaration and which areas shall be maintained in accordance with
the declaration. The term “Building Common Areas,” as used in this Lease, shall
mean the portions of the Common Areas located within the Building reasonably
designated as such by Landlord. The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord and
the use thereof shall be subject to the Rules and Regulations as Landlord may
make from time to time. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas, provided that, in connection therewith, Landlord shall
perform such closures, alterations, additions or changes in a commercially
reasonable manner and, in connection therewith, shall use commercially
reasonable efforts to minimize any material interference with Tenant’s use of
and access to the Premises.

 

1.2 Stipulation of Rentable Square Feet of Premises. For purposes of this Lease,
“rentable square feet” of the Premises shall be deemed as set forth in Section
2.2 of the Summary. Notwithstanding the foregoing, the useable area of the
Premises shall be determined in accordance with a standard promulgated by the
Building Owners and Managers Association which standard is selected by Landlord.
The rentable area of the Premises shall be determined by multiplying the useable
area of the Premises by a “core factor”. Landlord may, at any time, have its
architect or engineer measure the actual total usable and rentable square
footage of the Premises. In the event the Premises shall contain an amount of
rentable square footage different than the amount of rentable square feet
referenced in Section 2.2 of the Summary, the Premises shall be redefined to
reflect the actual rentable square footage and the Tenant’s Share shall be
proportionately adjusted, but in no event shall the Base Rent be increased.

 

-3-

 

  

2. LEASE TERM

 

2.1 Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the “Lease Term”) shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the “Lease Commencement Date”), and shall terminate
on the date set forth in Section 3.4 of the Summary (the “Lease Expiration
Date”) unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit B,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within ten (10) business days
of receipt thereof.

 

2.2 Intentionally Omitted.

 

2.3 Early Termination Right. Notwithstanding anything contained herein to the
contrary, provided Tenant is not in default beyond any applicable cure period of
this Lease, the original Tenant (and only the original Tenant) shall have the
one time right to terminate this Lease effective as of the last day of the
twenty-fourth (24th) full month after the Rent Commencement Date (“Termination
Date”), by providing Landlord with written notice at least twelve (12) months
prior to the Termination Date, and paying to Landlord concurrently with Tenant’s
notice of its election to terminate this Lease, a termination fee (due with the
notice) in an amount equal to the sum of three (3) months of Base Rent at the
rate in effect on the Termination Date plus the unamortized transaction costs
which include the any Tenant improvement allowance, the amount of any abated
Base Rent during the Term, any Landlord construction costs for the Premises,
attorney’s fees, and brokerage commissions paid or made available to Tenant in
connection with this Lease, assuming the straight-line amortization of such
costs, together with interest thereon at eight percent (8%) per annum, over the
Term. Notwithstanding the payment of said termination fee, Tenant shall continue
to be liable for all other obligations under this Lease which accrue prior to
the Termination Date. In the event Tenant elects to terminate this Lease, all
rent payable hereunder shall be paid through, and apportioned as of, the
Termination Date, and neither Landlord nor Tenant shall have any rights,
liabilities or obligations accruing under this Lease after the Termination Date,
except for such rights and liabilities which, by the terms of this Lease, are to
survive the expiration or earlier termination of this Lease. Time is of the
essence with respect to Tenant’s termination rights hereunder. This Termination
Right is personal to the Tenant named in this Lease.

 

3. BASE RENT

 

3.1 Beginning on the Rent Commencement Date, Tenant shall pay, without prior
notice or demand, to Landlord or Landlord’s agent at the management office of
the Project, or, at Landlord’s option, at such other place as Landlord may from
time to time designate in advance and in writing, (i) by a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, or (ii) if so elected by Tenant by electronic
funds transfer to the account of Landlord as provided to Tenant, base rent
(“Base Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term shall be paid at the time of Tenant’s execution of this Lease. If
any Rent payment date (including the Rent Commencement Date) falls on a day of
the month other than the first day of such month or if any payment of Rent is
for a period which is shorter than one month, the Rent for any fractional month
shall accrue on a daily basis for the period from the date such payment is due
to the end of such calendar month or to the end of the Lease Term at a rate per
day which is equal to 1/365 of the applicable annual Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis. Base Rent and
Additional Rent, as defined below, shall together be denominated “Rent.” Without
limiting the foregoing, Tenant’s obligation to pay Rent shall not be discharged
or otherwise affected by any law or regulation now or hereafter applicable to
the Premises, or any other restriction on Tenant’s use, or (except as expressly
provided herein) any casualty or taking, or any failure by Landlord to perform
any covenant contained herein, or any other occurrence.

 

-4-

 

  

4. ADDITIONAL RENT

 

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent”. All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant which survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration of the Lease Term.

 

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

 

4.2.1 Intentionally Omitted.

 

4.2.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

 

4.2.3 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon advance notice to Tenant, may change
the Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

4.2.4 “Operating Expenses” shall mean all reasonable expenses, costs and amounts
of every kind and nature which Landlord actually pays or accrues during any
Expense Year because of or in connection with the ownership, management,
maintenance, security, repair, replacement, restoration or operation of the
Project, or any portion thereof. Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems (if applicable), and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which affect Operating Expenses, and the costs incurred
in connection with a governmentally mandated transportation system management
program or similar program; (iii) the cost of all insurance carried by Landlord
in connection with the Project as reasonably determined by Landlord; (iv) the
cost of landscaping, re-lamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) fees and other costs, including market management and/or
incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space; (viii)
subject to item (f), below, wages, salaries and other compensation and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Project; (ix) costs under any instrument
pertaining to the sharing of costs by the Project; (x) operation, repair,
maintenance and replacement of all systems and equipment and components thereof
of the Project; (xi) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in Common
Areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xii) amortization (including reasonable interest on the unamortized
cost) over such period of time as Landlord shall reasonably determine, of the
cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof; (xiii)
the cost of capital improvements or other costs incurred in connection with the
Project (A) which are intended to reduce expenses in the operation or
maintenance of the Project, or any portion thereof, or to reduce current or
future Operating Expenses or to enhance the safety or security of the Project or
its occupants, (B) that are required to comply with present or anticipated
mandatory conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in the same good order or condition as on the Commencement Date, or (D)
that are required under any governmental law or regulation that was not in force
or effect as of the Commencement Date; provided, however, that any capital
expenditure shall be amortized (including reasonable interest on the amortized
cost as reasonably determined by Landlord) in accordance with IRS regulations;
and (xiv) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute “Tax Expenses” as that term is defined in Section 4.2.5,
below, (xv) cost of tenant relation programs reasonably established by Landlord,
and (xvi) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building, including, without limitation, any covenants, conditions
and restrictions affecting the property, and reciprocal easement agreements
affecting the property, any parking licenses, and any agreements with transit
agencies affecting the Property (collectively, “Underlying Documents”). In the
event that Landlord or Landlord’s managers or agents perform services for the
benefit of the Building off-site which would otherwise be performed on-site
(e.g. accounting), the cost of such services shall be reasonably allocated among
the properties benefitting from such service and shall be included in Operating
Expenses. Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:

 

(a) costs, including legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original construction or development, or original or future leasing of the
Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project);

 

-5-

 

  

(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, and costs of capital improvements (as distinguished from
repairs or replacements);

 

(c) costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant’s carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;

 

(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

(e) costs and expenses associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project). Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants;

 

(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

 

(g) amount paid as ground rental for the Project by the Landlord;

 

-6-

 

  

(h) except for a property management fee to the extent expressly allowed above,
overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

 

(i) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

 

(j) rentals and other related expenses incurred in leasing air conditioning
systems, elevators (if applicable) or other equipment which if purchased the
cost of which would be excluded from Operating Expenses as a capital
improvement, except equipment not affixed to the Project which is used in
providing janitorial or similar services and, further excepting from this
exclusion such equipment rented or leased to remedy or ameliorate an emergency
condition in the Project ;

 

(k) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

 

(l) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

 

(m) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

 

(n) costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services;

 

(o) costs incurred to comply with laws relating to the removal of hazardous
material (as defined under Applicable Law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto;

 

(p) costs incurred to comply with laws relating to the removal of Hazardous
Materials (other than Hazardous Materials typically found in first class office
buildings, such as recyclable materials and typical construction materials, and
costs to comply with the Operation and Maintenance Plan described on Exhibit G);

 

(q) the cost of special services, goods or materials provided to any other
tenant of the Project free of charge, and not provided to Tenant;

 

(r) Landlord’s general overhead and administrative expenses not related to the
Project;

 

(s) legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement of the terms of any
leases with tenants or the defense of Landlord’s title to or interest in the
Project or any part thereof;

 

-7-

 



 

(t) costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease;

 

(u) costs to repair or rebuild after casualty loss (excluding deductibles under
insurance policies carried by Landlord, which deductibles shall be included in
the operating expenses and which deductibles shall not exceed $25,000 in any one
Lease Year);

 

(v) any reserve funds; and

 

(w) interest payments, fines, late fees, collection costs, legal fees or
penalties assessed as a result of Landlord’s failure to make payments in a
timely manner, to comply with applicable laws, including the payment of taxes,
or to comply with the terms of any lease, mortgage, deed of trust, ground lease,
private restriction or other agreement of which Landlord is a party.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.

 

4.2.5 Taxes.

 

4.2.5.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

 

4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

 

4.2.5.3 Any reasonable costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred. Tax refunds shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable, provided that in no event shall
the amount to be refunded to Tenant for any such Expense Year exceed the total
amount paid by Tenant as Additional Rent under this Article 4 for such Expense
Year. The foregoing sentence shall survive the expiration or earlier termination
of this Lease. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord upon demand Tenant’s Share of
any such increased Tax Expenses. Notwithstanding anything to the contrary
contained in this Section 4.2.5, there shall be excluded from Tax Expenses (i)
all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, transfer tax or fee, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, and
(iii) any items paid by Tenant under Section 4.5 of this Lease.

 

-8-

 



 

4.2.6 “Tenant’s Share” is based upon the ratio that the rentable square feet of
the Premises bears to the rentable square feet of the Building and, subject to
adjustment pursuant to Section 1.2 above, is the percentage set forth in
Section 7 of the Summary.

 

4.3 Allocation of Direct Expenses. The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses are
determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be determined by Landlord on an equitable basis,
shall be allocated to the tenants of the Building (as opposed to the tenants of
any other buildings in the Project). Such portion of Direct Expenses allocated
to the tenants of the Building shall include all Direct Expenses attributable
solely to the Building and an equitable portion of the Direct Expenses
attributable to the Project as a whole (as reasonably documented by Landlord).

 

4.4 Calculation and Payment of Additional Rent. Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant’s
Share of Direct Expenses for each Expense Year. If the Rent Commencement Date is
a day other than the first day of an Expense Year, or if this Lease terminates
or expires on a day other than the last day of an Expense Year, then Additional
Rent shall be prorated in the manner provided in Section 3.1 above.

 

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
use good faith efforts to give to Tenant within six (6) months following the end
of each Expense Year, a statement (the “Statement”) which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant’s Share of Direct Expenses. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
Tenant’s Share of Direct Expenses for such Expense Year, less the amounts, if
any, paid during such Expense Year as “Estimated Direct Expenses,” as that term
is defined in Section 4.4.2, below, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses, Tenant shall receive
a credit in the amount of Tenant’s overpayment against Rent next due under this
Lease. The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Direct
Expenses for the Expense Year in which this Lease terminates, Tenant shall pay
to Landlord such amount within thirty (30) days, and if Tenant paid more as
Estimated Direct Expenses than the actual Tenant’s Share of Direct Expenses,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant’s
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than two (2) calendar years after the earlier of the
expiration of the applicable Expense Year or the Lease Expiration Date, provided
that in any event Tenant shall be responsible for Tenant’s Share of Direct
Expenses levied by any governmental authority or by any public utility companies
at any time following the Lease Expiration Date which are attributable to any
Expense Year (provided that Landlord delivers Tenant a bill for such amounts
within two (2) years following Landlord’s receipt of the bill therefor).

 

-9-

 



 

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall use
good faith efforts to give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant’s Share of Direct Expenses (the
“Estimated Direct Expenses”). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this Article
4, nor shall Landlord be prohibited from revising any Estimate Statement or
Estimated Direct Expenses theretofore delivered to the extent necessary.
Thereafter, Tenant shall pay, with its next installment of Base Rent due, a
fraction of the Estimated Direct Expenses for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.

 

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant’s equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

 

5. USE OF PREMISES

 

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 8 of the Summary and Tenant shall not use the Premises or
the Project for any other purpose or purposes whatsoever without the prior
written consent of Landlord, which may be withheld in Landlord’s sole
discretion.

 

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit E, attached hereto (the “Rules and
Regulations”), or in violation of the laws of the United States of America, the
State of North Carolina, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by Applicable Laws now or hereafter in
effect, or any Underlying Documents. Tenant shall not do or permit anything to
be done in or about the Premises which will damage the reputation of the Project
or unreasonably obstruct or interfere with the rights of other tenants or
occupants of the Building, or injure or annoy them or use or allow the Premises
to be used for any improper, unlawful or objectionable purpose, nor shall Tenant
cause or maintain any nuisance in, on or about the Premises. Tenant shall comply
with, and Tenant’s rights and obligations under the Lease and Tenant’s use of
the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project;
provided, however, that (a) in the event of any conflict between any Rules and
Regulations and the express terms of this Lease, the Lease terms shall control;
(b) such Rules and Regulations do not require payment of additional material sum
of money; (c) such Rules and Regulations do not unreasonably and materially
interfere with Tenant’s conduct of its business or Tenant’s use and enjoyment of
the Premises; (d) Landlord provides reasonable advance written notice thereof;
and (e) such Rules and Regulations are uniformly enforced in a
non-discriminatory manner.

 

-10-

 



 

5.3 Intentionally Omitted.

 

5.4 Hazardous Materials.

 

5.4.1 Tenant’s Obligations.

 

5.4.1.1 Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has to the best of its knowledge completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit G. Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s employees, contractors and subcontractors of any
tier, entities with a contractual relationship with Tenant (other than
Landlord), or any entity acting as an agent or sub-agent of Tenant
(collectively, “Tenant’s Agents”) will produce, use, store or generate any
“Hazardous Materials,” as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured, generated, blended, handled, recycled, used or “Released,”
as that term is defined below, on, in, under or about the Premises. If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is knowingly
false, incomplete, or misleading in any material respect, the same shall be
deemed a default by Tenant under this Lease. Tenant shall deliver to Landlord an
updated Environmental Questionnaire at least once a year, upon Landlord's
request, and in the event of any material change in Tenant's use of Hazardous
Materials at the Premises. Landlord’s prior written consent shall be required to
any Hazardous Materials use for the Premises not described on the initial
Environmental Questionnaire, such consent not to be unreasonably withheld,
delayed or conditioned. Tenant shall not install or permit any underground
storage tank on the Premises. In addition, Tenant agrees that it: (i) shall not
cause or suffer to occur, the Release of any Hazardous Materials at, upon, under
or within the Premises or any contiguous or adjacent premises; and (ii) shall
not engage in activities at the Premises that result in, give rise to, or lead
to the imposition of liability upon Tenant or Landlord or the creation of an
environmental lien or use restriction upon the Premises. For purposes of this
Lease, “Hazardous Materials” means all flammable explosives, petroleum and
petroleum products, waste oil, radon, radioactive materials, toxic pollutants,
asbestos, polychlorinated biphenyls (“PCBs”), medical waste, chemicals known to
cause cancer or reproductive toxicity, pollutants, contaminants, hazardous
wastes, toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under any Environmental Laws. The
term “Hazardous Materials” for purposes of this Lease shall also include any
mold, fungus or spores, whether or not the same is defined, listed, or otherwise
classified as a “hazardous material” under any Environmental Laws, if such mold,
fungus or spores may pose a risk to human health or the environment or
negatively impact the value of the Premises. For purposes of this Lease,
“Release” or “Released” or “Releases” shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Materials into the environment.

 

Any use or storage of Hazardous Materials by Tenant permitted pursuant to this
Article 5 shall not exceed Tenant’s proportionate share (measured on a per floor
basis), based on the standards of the BMBL (as defined below), of similarly
classed Hazardous Materials. Notwithstanding the foregoing to the contrary, in
no event shall Tenant or anyone claiming by through or under Tenant perform work
at or above the risk category Biosafety Level 2 as established by the Department
of Health and Human Services (“DHHS”) and as further described in the DHHS
publication Biosafety in Microbiological and Biomedical Laboratories (5th
Edition) (as it may be or may have been further revised, (the “BMBL”) or such
nationally recognized new or replacement standards as Landlord may reasonable
designate). Tenant shall comply with all applicable provisions of the standards
of the BMBL to the extent applicable to Tenant’s operations in the Premises.

 

-11-

 



 

5.4.1.2 Intentionally Omitted.

 

5.4.1.3 Notices to Landlord. Unless Tenant is required by Applicable Laws to
give earlier notice to Landlord, Tenant shall notify Landlord in writing as soon
as reasonably possible but in no event later than five (5) days after (i) its
knowledge of the occurrence of any actual, alleged or threatened Release of any
Hazardous Material in, on, under, from, about or in the vicinity of the Premises
(whether past or present), regardless of the source or quantity of any such
Release, or (ii) Tenant becomes aware of any regulatory actions, inquiries,
inspections, investigations, directives, or any cleanup, compliance, enforcement
or abatement proceedings (including any threatened or contemplated
investigations or proceedings) relating to or potentially affecting the
Premises, or (iii) Tenant becomes aware of any claims by any person or entity
relating to any Hazardous Materials in, on, under, from, about or in the
vicinity of the Premises, whether relating to damage, contribution, cost
recovery, compensation, loss or injury. Collectively, the matters set forth in
clauses (i), (ii) and (iii) above are hereinafter referred to as “Hazardous
Materials Claims”. Tenant shall promptly forward to Landlord copies of all
orders, notices, permits, applications and other communications and reports in
connection with any Hazardous Materials Claims. Additionally, Tenant shall
promptly advise Landlord in writing of Tenant’s discovery of any occurrence or
condition on, in, under or about the Premises that could subject Tenant or
Landlord to any liability, or restrictions on ownership, occupancy,
transferability or use of the Premises under any “Environmental Laws,” as that
term is defined below. Tenant shall not enter into any legal proceeding or other
action, settlement, consent decree or other compromise with respect to any
Hazardous Materials Claims without first notifying Landlord of Tenant’s
intention to do so and affording Landlord the opportunity to join and
participate, as a party if Landlord so elects, in such proceedings and in no
event shall Tenant enter into any agreements which are binding on Landlord or
the Premises without Landlord’s prior written consent. Landlord shall have the
right to appear at and participate in, any and all legal or other administrative
proceedings concerning any Hazardous Materials Claim. For purposes of this
Lease, “Environmental Laws” means all applicable present and future laws,
including principles of common law, relating to the protection of human health,
safety, wildlife or the environment, including, without limitation, (i) all
requirements pertaining to reporting, licensing, permitting, investigation
and/or remediation of emissions, discharges, Releases, or threatened Releases of
Hazardous Materials, whether solid, liquid, or gaseous in nature, into the air,
surface water, groundwater, or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials; and (ii) all requirements pertaining to the health and
safety of employees or the public. Environmental Laws include, but are not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 USC § 9601, et seq., the Hazardous Materials Transportation
Authorization Act of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976, and Hazardous
and Solid Waste Amendments of 1984, 42 USC § 6901, et seq., the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC § 1251,
et seq., the Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances
Control Act of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of
1974, 42 USC §§ 300f through 300j, the Occupational Safety and Health Act of
1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC §
2701 et seq., the Emergency Planning and Community Right-To-Know Act of 1986, 42
USC § 11001 et seq., the National Environmental Policy Act of 1969, 42 USC §
4321 et seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7
USC § 136 et seq., North Carolina Oil Pollution and Hazardous Substances Control
Act, N.C. Gen. Stat. § 143-215.75 et seq., North Carolina Inactive Hazardous
Sites Act, N.C. Gen. Stat. § 130A-310, North Carolina Water and Air Resources
Act, N.C. Gen. Stat. § 143-211 et seq., 15A N.C. Admin. Code Subchapter 2L, and
any other state or local law counterparts, as amended, as such Applicable Laws,
are in effect as of the Lease Commencement Date, or thereafter adopted,
published, or promulgated.

 

5.4.1.4 Releases of Hazardous Materials. If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease and/or if any other Hazardous Material condition exists at the
Premises proximately due to the breach of Tenant’s obligations under this
Section 5.4 that requires response actions under Environmental Laws, in addition
to notifying Landlord as specified above, Tenant, at its own sole cost and
expense, shall (i) immediately comply with any and all reporting requirements
imposed pursuant to any and all Environmental Laws, (ii) provide a written
certification to Landlord indicating that Tenant has complied with all
applicable reporting requirements, (iii) take any and all necessary
investigation, corrective and remedial action in accordance with any and all
applicable Environmental Laws, utilizing an environmental consultant reasonably
approved by Landlord, all in accordance with the provisions and requirements of
this Section 5.4, including, without limitation, Section 5.4.4, and (iv) take
any such additional investigative, remedial and corrective actions as Landlord
shall in its reasonable discretion deem necessary such that the Premises are
remediated to a condition allowing unrestricted use of the Premises (i.e. to a
level that will allow any future use of the Premises, including residential,
without any engineering controls or deed restrictions), all in accordance with
the provisions and requirements of this Section 5.4. Landlord may, as required
by any and all Environmental Laws, report the Release of any Hazardous Material
to the appropriate governmental authority, identifying Tenant as the responsible
party. Tenant shall deliver to Landlord copies of all administrative orders,
notices, demands, directives or other communications directed to Tenant from any
governmental authority with respect to any Release of Hazardous Materials in,
on, under, from, or about the Premises, together with copies of all
investigation, assessment, and remediation plans and reports prepared by or on
behalf of Tenant in response to any such regulatory order or directive.
Notwithstanding the foregoing, if Tenant provides Landlord with substantial
proof that a Release in the Premises was caused by another tenant or occupant in
the Project then Landlord shall use good faith efforts to assist Tenant in
pursuing such party to cause it to remediate the Release or pay for such
remediation, but ultimately Tenant’s obligations under this Section 5.4 shall
remain as stated herein.

 

-12-

 

  

5.4.1.5 Indemnification.

 

5.4.1.5.1 In General. Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, directly or indirectly arising out of or
attributable to the presence, use, generation, manufacture, treatment, handling,
refining, production, processing, storage, Release or presence of Hazardous
Materials in, on, under or about the Premises by Tenant, except to the extent
such liabilities result from the gross negligence or willful misconduct of
Landlord following the Lease Commencement Date. The foregoing obligations of
Tenant shall include, including without limitation: (i) the costs of any
required or necessary removal, repair, cleanup or remediation of the Premises,
and the preparation and implementation of any closure, removal, remedial or
other required plans; (ii) judgments for personal injury or property damages;
and (iii) all costs and expenses incurred by Landlord in connection therewith.
It is the express intention of the parties to this Lease that Tenant assumes all
such liabilities, and holds Landlord harmless from all such liabilities,
associated with the environmental condition of the Premises, arising on or after
the date Tenant takes possession of the Premises.

 

5.4.1.5.2 Limitations. Landlord warrants and represents that Landlord has not
engaged in the Release of any Hazardous Materials subsequent to the date of the
“Phase I Environmental Site Assessment Report” bearing ECS Project No.
06-21171-C, prepared on behalf of Longfellow Real Estate Partners, LLC as of
December 10, 2013 (“ECS Phase I”). Landlord further warrants and represents
that, to Landlord’s knowledge, on or after the effective date of the ECS Phase I
report, Landlord has not received a summons, citation, directive, letter or
other communication, written or oral, from any state agency or the U.S.
Government concerning the Project or any intentional or unintentional action on
Landlord or any occupant’s part as a result of a Release of any Hazardous
Materials.

 

5.4.1.6 Compliance with Environmental Laws. Without limiting the generality of
Tenant’s obligation to comply with Applicable Laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws. Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises. Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials. Upon request of Landlord, Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.

 

5.4.2 Assurance of Performance.

 

5.4.2.1 Environmental Assessments In General. Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and with reasonable advance notice to Tenant) to perform
“Environmental Assessments,” as that term is defined below, to ensure Tenant’s
compliance with the requirements of this Lease with respect to Hazardous
Materials. For purposes of this Lease, “Environmental Assessment” means an
assessment including, without limitation: (i) an environmental site assessment
conducted in accordance with the then-current standards of the American Society
for Testing and Materials and meeting the requirements for satisfying the “all
appropriate inquiries” requirements; and (ii) sampling and testing of the
Premises based upon potential recognized environmental conditions or areas of
concern or inquiry identified by the environmental site assessment.

 

-13-

 

  

5.4.2.2 Costs of Environmental Assessments. All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.4, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor (and reasonable documentation of Tenant’s breach of its
environmental obligations).

 

5.4.3 Tenant’s Obligations upon Surrender. At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials to be removed
from the Premises and disposed of in accordance with all Environmental Laws and
as necessary to allow the Premises to be used for any purpose; and (iii) cause
to be removed all containers installed or used by Tenant or Tenant’s Agents to
store any Hazardous Materials on the Premises, and cause to be repaired any
damage to the Premises caused by such removal.

 

5.4.4 Clean-up.

 

5.4.4.1 Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.4, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall promptly
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this Lease. Upon
Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all Applicable Laws and as required by such plan and this Lease. If, within
thirty (30) days after receiving a copy of such Environmental Report, Tenant
fails either (a) to complete such Clean-up, or (b) with respect to any Clean-up
that cannot be completed within such thirty-day period, fails to proceed with
diligence to prepare the Clean-up plan and complete the Clean-up as promptly as
practicable, then Landlord shall have the right, but not the obligation, and
without waiving any other rights under this Lease, to carry out any Clean-up
recommended by the Environmental Report or required by any governmental
authority having jurisdiction over the Premises, and recover all of the costs
and expenses thereof from Tenant as Additional Rent, payable within ten (10)
business days after receipt of written demand therefor.

 

5.4.4.2 No Rent Abatement. Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

 

5.4.4.3 Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender. Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action is required for the unrestricted use of the Premises
from an Environmental Law standpoint (“Closure Letter”). Upon the expiration or
earlier termination of this Lease, Tenant shall also be obligated to close all
permits obtained in connection with Hazardous Materials in accordance with
applicable laws.

 

5.4.4.4 Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
and Tenant’s failure to receive the Closure Letter is prohibiting Landlord from
leasing the Premises or any part thereof to a third party, or prevents the
occupancy or use of the Premises or any part thereof by a third party, then
Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Article 16) until Tenant has fully complied with its obligations
under this Section 5.4.

 

-14-

 

  

5.4.5 Confidentiality. Unless compelled to do so by Applicable Law, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without the prior
written consent of Landlord not to be unreasonably withheld, conditioned, or
delayed. In the event Tenant reasonably believes that disclosure is compelled by
Applicable Law, it shall provide Landlord ten (10) days’ advance notice of
disclosure of confidential information so that Landlord may attempt to obtain a
protective order. Tenant may additionally release such information to bona fide
prospective purchasers or lenders, subject to any such parties’ written
agreement to be bound by the terms of this Section 5.4.

 

5.4.6 Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

 

5.4.7 Intentionally Omitted.

 

5.4.8 Signs, Response Plans, Etc. Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws. Tenant shall
also complete and file any business response plans or inventories required by
any Applicable Laws. Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

 

5.4.9 Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.4 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.4 have been completely
performed and satisfied.

 

6. SERVICES AND UTILITIES

 

6.1 Landlord Provided Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

 

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide adequate electrical wiring
and facilities for connection to Tenant’s lighting fixtures and incidental use
equipment, provided that the connected electrical load of the incidental use
equipment and the connected electrical load of Tenant’s lighting fixtures does
not exceed Tenant’s Share of the system capacity (as reasonably documented by
Landlord). Tenant shall bear the cost of replacement of lamps, starters and
ballasts for lighting fixtures within the Premises.

 

6.1.2 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

 

6.1.3 Landlord shall provide a dumpster and/or trash compactor at the Building
for use by Tenant and other tenants for ordinary office waste (and not for
Hazardous Materials).

 

6.1.4 Landlord shall provide landscaping, snow and ice removal in the Common
Areas.

 

6.1.5 Landlord shall provide access to the rooftop as stated in Section 7.2.

 

-15-

 

  

6.2 Tenant Provided Services and Utilities. Except as otherwise expressly set
forth in Section 6.1, above, Tenant will be responsible, at its sole cost and
expense, for the furnishing of all services and utilities to the Premises,
including internet, electricity, water, telephone, janitorial and interior
Building security services.

 

6.2.1 Landlord shall not provide janitorial or trash services for the Premises
except as expressly provided in Section 6.1.3, above. Tenant shall be solely
responsible for performing all janitorial and trash services and other cleaning
of the Premises, all in compliance with Applicable Laws. In the event such
service is provided by a third party janitorial service, and not by employees of
Tenant, such service shall be a janitorial service approved in advance by
Landlord, (Landlord shall provide Tenant with a list of approved vendors upon
Tenant’s request). The janitorial and cleaning of the Premises shall be adequate
to maintain the Premises in a manner consistent with Comparable Buildings.

 

6.2.2 Subject to Applicable Laws and the other provisions of this Lease
(including, without limitation, the Rules and Regulations, and except in the
event of an emergency), Tenant shall have access to the Building, the Premises
and the Common Areas of the Building, other than Common Areas requiring access
with a Building engineer, twenty-four (24) hours per day, seven (7) days per
week, every day of the year; provided, however, that Tenant shall only be
permitted to have access to and use of the limited-access areas of the Building
during the normal operating hours of such portions of the Building.

 

Tenant shall reasonably cooperate with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems. Provided that Landlord agrees to provide and maintain and keep
in continuous service utility connections to the Project, including electricity,
water and sewage connections, Landlord shall have no obligation to provide any
services or utilities to the Building, including, but not limited to heating,
ventilation and air-conditioning, electricity, water, telephone, janitorial and
interior Building security services (except as expressly provided herein).

 

6.2.3 Tenant shall pay for all water, gas, heat, light, power, telephone,
internet service, cable television, other telecommunications and other utilities
supplied to the Premises, together with any fees, surcharges and taxes thereon,
whether part of Operating Expenses or as provided under this Article 6. Tenant
shall pay all costs and expenses for any separately metered utilities provided
exclusively to the Premises directly to the applicable service provider. Tenant
shall pay all actual out-of-pocket costs and expenses, without mark-up, for
utility charges that are based on a check- or sub-metering installation based on
Landlord’s reading of such meters and directly to Landlord, including without
limitation for utility charges for power, gas and water serving the HVAC system
of the Building (which are measured by the control management system of the
Building based on air volume provided to each tenant space). Additional Rent for
such utilities may be reasonably estimated monthly by Landlord, based on actual
readings of sub- and “check” meters where applicable, and shall be paid monthly
by Tenant within thirty (30) days after being billed with a final accounting
based upon actual bills received from the utility providers following the
conclusion of each fiscal year of the Building.

 

6.3 Metering. If necessary, Landlord may install devices to separately meter any
utility use (or use other reasonable industry standard methods to reasonably
estimate such use) and in such event Tenant shall pay the cost directly to
Landlord, within thirty (30) days after Tenant’s receipt of an invoice therefor,
at the rates charged by the public utility company furnishing the same,
including the cost of installing, testing and maintaining of such metering
devices. Tenant’s use of electricity and any other utility shall never exceed
the capacity of the feeders to the Project or the risers or wiring installation
or Tenant’s Share of the per floor limits as reasonably determined and
documented by Landlord.

 

6.4 Interruption of Use. Tenant agrees that, to the extent permitted pursuant to
Applicable Laws, Landlord shall not be liable for damages, by abatement of Rent
or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause not under Landlord’s reasonable control; and such failures
or delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6. Notwithstanding the
foregoing to the contrary, should there be an interruption, curtailment or
suspension of any service required to be provided by Landlord pursuant to
Section 6.1 (and no reasonably equivalent alternative service or supply is
provided by Landlord) that shall materially interfere with Tenant’s use and
enjoyment of a material portion of the Premises, and Tenant actually ceases to
use affected portion of the Premises (any such event, a “Service Interruption”),
and if (i) such Service Interruption shall continue for five (5) business days
following receipt by Landlord of written notice from Tenant describing such
Service Interruption (the “Service Interruption Notice”), (ii) such Service
Interruption shall not have been caused, in whole or in part, by reasons beyond
Landlord’s reasonable control or by an act or omission in violation of this
Lease by Tenant or by any negligence of Tenant, or Tenant’s agents, employees,
contractors or invitees, and (iii) either (A) Landlord does not diligently
commence and pursue to completion the remedy of such Service Interruption or (B)
Landlord receives proceeds from its rental interruption insurance that covers
such Service Interruption (a Service Interruption that satisfies the foregoing
conditions being referred to hereinafter as a “Material Service Interruption”)
then, as liquidated damages and Tenant’s sole remedy at law or equity, Tenant
shall be entitled to an equitable abatement of Base Rent and Tenant’s Share of
Direct Expenses, based on the nature and duration of the Material Service
Interruption, the area of the Premises affected, and the then current Rent
amounts, for the period that shall begin on the fifth (5th) business day of such
Material Service Interruption and that shall end on the day such Material
Service Interruption shall cease. To the extent a Material Service Interruption
is caused by an event covered by Articles 11 or 13 of this Lease, then Tenant’s
right to abate rent shall be governed by the terms of such Article 11 or 13, as
applicable, and the provisions of this paragraph shall not apply.

 

-16-

 

  

7. REPAIRS

 

7.1 Tenant Repairs. Tenant shall, at Tenant’s own expense, keep the Premises,
including all improvements, fixtures, furnishings, heating, ventilation
(including exhaust) and air conditioning (“HVAC”), and systems and equipment
therein (including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta-hot dispensers), and the floor of the
Building on which the Premises are located, in good order, repair and condition
as received (ordinary wear and tear and casualty damage excepted) at all times
during the Lease Term. In addition, Tenant shall, at Tenant’s own expense, but
under the supervision and subject to the prior reasonable approval of Landlord,
and within any reasonable period of time specified by Landlord, promptly and
adequately repair all damage to the Premises and replace or repair all damaged,
broken, or worn fixtures and appurtenances, except for damage caused by ordinary
wear and tear or beyond the reasonable control of Tenant; provided however,
that, at Landlord’s option, or if Tenant fails to make such repairs (after
notice from Landlord and a reasonable opportunity to do so), Landlord may, but
need not, make such repairs and replacements, and Tenant shall pay Landlord the
cost thereof, including a percentage of the cost thereof (to be uniformly
established for the Building and/or the Project in accordance with local
industry standards) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord’s involvement
with such repairs and replacements forthwith upon being billed for same. Without
limitation, Tenant shall be responsible for heating, ventilating and
air-conditioning systems and utility services serving the Premises (to the
extent serving Tenant exclusively), and Tenant shall secure, pay for, and keep
in force contracts with appropriate and reputable service companies reasonably
approved by Landlord providing for the regular maintenance of such systems.

 

7.2 Riser Room and Rooftop Rights.  Landlord grants Tenant the right, subject to
the terms and conditions of this Lease, to access the riser room and the roof of
the Building in order to maintain, repair and replace the HVAC equipment and any
other mechanical equipment located in the riser room or on the roof for which
Tenant is responsible to repair, maintain and replace.  Tenant may not install
additional locks on any access doors or any equipment in such areas.  In the
event the Tenant desires to move any rooftop equipment or install any new
rooftop equipment the exact location and layout of such items must be approved
in advance in writing by Landlord such approval not to be unreasonably withheld,
conditioned, or delayed. Tenant shall be provided access to the rooftop at all
times except during an emergency through card access with Tenant’s personnel who
are approved in advance by Landlord.  Tenant’s access to the riser room or
rooftop for the purposes of exercising its rights and obligations under this
Section 7.2 shall be limited to Building Hours by prior appointment with the
property manager, except in the case of emergencies.  In the event of an
emergency Tenant shall utilize Landlord’s after-hours contact information.
 Tenant shall engage Landlord’s roofer before beginning any rooftop
installations or repairs which affect the roof whether under this Section 7.2 or
otherwise, and shall always comply with the roof warranty governing the
protection of the roof and modifications to the roof.  Tenant shall obtain a
letter from Landlord’s roofer following completion of such work stating that the
roof warranty remains in effect.  Tenant agrees that Tenant’s access to the
riser room or roof and any work on the roof shall be at Tenant’s sole risk. 
Tenant shall indemnify, defend and hold Landlord harmless against any liability,
claim or cost, including reasonable attorneys’ fees, incurred in connection with
the loss of life, personal injury, damage to property or business or any other
loss or injury (except to the extent due to the grossly negligent act or willful
misconduct of Landlord or its employees, agents or contractors) arising out of
the access to the riser room or rooftop or any work on the rooftop by Tenant or
its employees, agents, or contractors, including any liability arising out of
Tenant’s violation of this Section 7.2.  Tenant shall specifically be
responsible for Landlord’s costs to repair any damage or remedy any infraction
caused by Tenant or Tenant’s vendor in the riser room or on the roof of the
Building. Landlord shall not be responsible for any damage or harm that result
from Tenant’s inability or delay to access the riser room or rooftop and Tenant
hereby waives any claims against Landlord arising from such delays in access. 
The provisions of this paragraph shall survive the expiration or earlier
termination of this Lease.

 

-17-

 

  

7.3 Landlord Repairs. Notwithstanding the foregoing, Landlord shall be
responsible for repairs to the exterior walls, windows, foundation and roof
(including roof membrane) of the Building, the structural portions of the floors
of the Building (including, without limitation, the structural integrity of
concrete slabs and footings), and the base building systems and equipment of the
Building and Common Areas (to the extent not serving Tenant exclusively), except
to the extent that such repairs are required due to the negligence or willful
misconduct of Tenant; provided, however, that if such repairs are due to the
negligence or willful misconduct of Tenant, Landlord shall nevertheless make
such repairs at Tenant’s expense, or, if covered by Landlord’s insurance, Tenant
shall only be obligated to pay any deductible in connection therewith. Subject
to the terms of Article 27, below, Landlord may, but shall not be required to,
enter the Premises at all reasonable times and upon reasonable prior notice to
make such repairs, alterations, improvements or additions to the Premises or to
the Project or to any equipment located in the Project as Landlord shall desire
or deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree.

 

8. ADDITIONS AND ALTERATIONS

 

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) days prior to the commencement thereof, and which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building. Notwithstanding the
foregoing, Tenant shall be permitted to make non-structural Alterations
following ten (10) business days’ notice to Landlord, but without Landlord’s
prior consent, to the extent that such Alterations (i) do not materially affect
the Building roof, systems or equipment, (ii) are not visible from the exterior
of the Building, and (iii) cost less than $1.00 per rentable square foot per
year.

 

8.2 Prior to commencing any Alterations affecting air distribution or
disbursement from ventilation systems serving Tenant or the Building, including
without limitation the installation of Tenant’s exhaust systems, Tenant shall
provide Landlord with a third party report from a consultant, and in a form
reasonably acceptable to Landlord, showing that such work will not adversely
affect the ventilation systems or air quality of the Building (or of any other
tenant in the Building) and shall, upon completion of such work, provide
Landlord with a certification reasonably satisfactory to Landlord from such
consultant confirming that no such adverse effects have resulted from such work.

 

8.3 Manner of Construction. Landlord may impose, as an express condition of its
consent (at the time said consent is given) to any and all Alterations (other
than the Tenant Improvements) or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed), the requirement that upon
Landlord’s request at the time Landlord approves said Alterations (subject to
the terms of Section 8.5, below), Tenant shall, at Tenant’s expense, remove such
Alterations upon the expiration or any early termination of the Lease Term.
Tenant shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal, state,
county or municipal laws, rules and regulations and pursuant to a valid building
permit, issued by the city in which the Building is located (or other applicable
governmental authority). Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or equipment
that, in Landlord’s reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas. Upon completion of any Alterations (or
repairs), Tenant shall deliver to Landlord final lien waivers from all
contractors, subcontractors and materialmen who performed such work. In addition
to Tenant’s obligations under Article 9 of this Lease, upon completion of any
Alterations, Tenant shall deliver to the Project construction manager a
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

 

-18-

 

  

8.4 Payment for Improvements. If Tenant orders any work directly from Landlord,
Tenant shall pay to Landlord an amount equal to five percent (5%) of the cost of
such work to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work. If
Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with Landlord’s review of such work including a
construction management fee in the amount of three percent (3%) of the total
costs of such work. The fees in this Section 8.4 shall not apply to Cosmetic
Alterations.

 

8.5 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance (to the extent that the cost
of the work shall exceed $100,000.00) in an amount reasonably approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant’s contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount reasonably approved by Landlord and otherwise in accordance with
the requirements of Article 10 of this Lease and such general liability
insurance shall name the Landlord Parties as additional insureds. Landlord may,
in its discretion, require Tenant to obtain and record a statutory form of lien
bond, or obtain performance and payment bonds, or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee, in
each case in form and substance reasonably satisfactory to Landlord. In
addition, Tenant’s contractors and subcontractors shall be required to carry
workers compensation insurance with a waiver of subrogation in favor of Landlord
Parties.

 

9. COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials or services furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys’ fees
and costs) arising out of same or in connection therewith. Tenant shall give
Landlord notice at least twenty (20) days prior to the commencement of any work,
services or obligations related to the Premises giving rise to any such liens or
encumbrances (or such additional time as may be necessary under Applicable Laws)
to afford Landlord the opportunity of posting and recording appropriate notices
of non-responsibility (to the extent applicable pursuant to then Applicable
Laws). Tenant shall remove any such lien or encumbrance by statutory lien bond
or otherwise within ten (10) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof.

 



-19-

 

 

10. INSURANCE

 

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever other than due to the gross negligence or willful misconduct of the
Landlord or its employees or agents (including, but not limited to, any personal
injuries resulting from a slip and fall in, upon or about the Premises) and
agrees that Landlord, its lenders, partners, subpartners and their respective
officers, agents, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all loss, cost,
damage, injury, expense and liability (including without limitation court costs
and reasonable attorneys’ fees) during the Lease Term, or any period of Tenant’s
occupancy of the Premises prior to the commencement or after the expiration of
the Lease Term, incurred in connection with or arising from any cause in, on or
about the Premises (including, but not limited to, a slip and fall), any acts,
omissions or negligence of Tenant or of any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to the gross negligence or willful misconduct of Landlord.
Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy of the Premises, Tenant
shall pay to Landlord its reasonable costs and expenses incurred in such suit,
including without limitation, its actual professional fees such as reasonable
appraisers’, accountants’ and attorneys’ fees, except, this shall not apply to
the gross negligence or willful misconduct of Landlord. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.

 

10.2 Tenant’s Compliance With Landlord’s Property Insurance. Tenant shall, at
Tenant’s expense, comply with all reasonable insurance company requirements
pertaining to the use of the Premises. If Tenant’s conduct or use of the
Premises for any purpose other than customary, general office use causes any
increase in the premium for such insurance policies (as reasonably documented by
Landlord) then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.

 

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

 

10.3.1 Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal and advertising injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, products/completed operations, and contractual liability including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, and including, solely on a claims-made basis, products and completed
operations coverage, for limits of liability of not less than:

 

$1,000,000 each occurrence

$2,000,000 annual aggregate per location

$1,000,000 personal and advertising injury

$2,000,000 products-completed operations

0% Insured’s participation

 

10.3.2 Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property on the Premises installed
by, for, or at the expense of Tenant, and (ii) any other improvements which
exist in the Premises as of the Lease Commencement Date (excluding the Base
Building) (the “New Improvements”). Such insurance shall be written on an “all
risks” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.

 



-20-

 

 

10.3.3 Business Income Interruption for one (1) year plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

 

10.3.4 Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations. The policy
will include a waiver of subrogation in favor of the Landlord Parties.

 

10.3.5 Umbrella and/or Excess Liability Insurance policy in excess of Commercial
General Liability, Auto Liability, and Employer’s Liability Insurance policies,
concurrent to, and at least as broad as the underlying primary insurance
policies, which must “drop down” over reduced or exhausted aggregate limits as
to such underlying policies and contain a “follow form” statement. The limits
must be no less than $5,000,000 each occurrence and $5,000,000 in the aggregate.
Such Umbrella/Excess Liability policy must be endorsed to provide that this
insurance is primary to, and non-contributory with, any other insurance on which
the Additional Insureds are an insured, whether such other insurance is primary,
excess, contingent, self-insurance, or insurance on any other basis. This
endorsement must cause the Umbrella/Excess coverage to be vertically exhausted,
whereby such coverage is not subject to any “Other Insurance” clause under this
Umbrella and/or Excess Liability policy.

 

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, its subsidiaries and
affiliates and any other party the Landlord so specifies, as an additional
insured, including Landlord’s managing agent, if any; (ii) cover the liability
assumed by Tenant under this Lease; (iii) be issued by an insurance company
having a rating of not less than A:VIII in Best’s Insurance Guide or which is
otherwise acceptable to Landlord and licensed to do business in the State of
North Carolina; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance required of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurer shall endeavor to
provide written notice to Landlord and any mortgagee of Landlord, to the extent
such names are furnished to Tenant prior to the cancellation of such policy.
Tenant shall deliver said policy or policies or certificates thereof to Landlord
on or before the earlier to occur of (A) the Lease Commencement Date, and
(B) the date upon which Tenant is first provided access to the Premises, and at
least ten (10) days before the expiration dates thereof. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or certificate
within ten (10) days after written notice from Landlord, Landlord may, at its
option (upon notice to Tenant), procure such policies for the account of Tenant,
and the cost thereof shall be paid to Landlord within five (5) days after
delivery to Tenant of bills therefor.

 

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall specify that the waiver of subrogation shall not
affect the right of the insured to recover thereunder.

 

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
insurance to the extent required by any lender or mortgagee on the Building.

 

10.7 Landlord Insurance. Landlord shall keep in force during the term of this
Lease (i) commercial general liability insurance against any and all claims for
bodily injury and property damage occurring in or about the Building or the
Common Areas having a combined single limit of not less than One Million Dollars
and 00/100 ($1,000,000) per occurrence and Two Million and 00/100 Dollars
($2,000,000) in the aggregate, and (ii) property insurance in such amounts and
coverages as Landlord deems appropriate or is otherwise required of Landlord by
its lender or applicable law, but in no event less than the lesser of (a) at
least eighty percent (80%) percent of the replacement cost of the Building or
(b) the maximum insurable value of the Building.

 



-21-

 

 

11. DAMAGE AND DESTRUCTION

 

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment, and subject
to all other terms of this Article 11, restore such Common Areas and the
Premises to substantially the same condition as existed prior to the casualty,
except for modifications required by zoning and building codes and other laws or
by the holder of a mortgage on the Building or Project or any other
modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the or the
use of Premises shall not be materially impaired. Upon the occurrence of any
damage to the Premises, upon notice (the “Landlord Repair Notice”) to Tenant
from Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant up to the amount of any
repairs made by Landlord to the Project under Tenant’s insurance required under
Section 10.3.2(ii) of this Lease and Landlord’s obligation to restore any
Alterations or Tenant Improvements shall be limited to the extent of such
proceeds received by Landlord. To the extent permitted pursuant to Applicable
Laws, Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant’s business resulting in any way from such
damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant’s
occupancy, and the Premises, or a material portion of the Premises, are not
occupied by Tenant as a result thereof, then during the time and to the extent
the Premises are unfit for occupancy, the Rent shall be abated in proportion to
the ratio that the amount of rentable square feet of the Premises which is unfit
for occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises.

 

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within forty-five (45) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) at least One Hundred
Thousand and 00/100 Dollars ($100,000.00) of damage is not fully covered by
Landlord’s insurance policies; (iv) intentionally omitted; (v) the damage occurs
during the last twelve (12) months of the Lease Term; or (vi) any owner of any
other portion of the Project, other than Landlord, does not intend to repair the
damage to such portion of the Project; provided, however, that if Landlord does
not elect to terminate this Lease pursuant to Landlord’s termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within one hundred eighty (180) days after being commenced, Tenant
may elect, no earlier than sixty (60) days after the date of the damage and not
later than ninety (90) days after the date of such damage, to terminate this
Lease by written notice to Landlord effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant. Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners and their respective officers, agents, servants, employees, and
independent contractors; and (b) as a result of the damage, Tenant cannot
reasonably conduct business from the Premises. In addition, Tenant may terminate
this Lease if the damage to the Premises occurs during the last twelve (12)
months of the Lease Term, and, as a result of such damage, Tenant cannot
reasonably conduct business from the Premises for a period of thirty (30) days
or more.

 



-22-

 

 

12. NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

13. CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Additionally, if the
whole or any substantial part of the Premises shall be taken by power of eminent
domain or condemned by any competent authority for any public or quasi-public
use or purpose, Tenant shall have the option to terminate this Lease effective
as of the date possession is required to be surrendered to the authority. If, in
such events, neither Landlord nor Tenant shall terminate this Lease, Landlord
shall, to the extent the proceeds of the condemnation award (or purchase price
in lieu thereof), other than any proceeds awarded for the value of any land
taken, are available, make all necessary repairs to the Premises, the Building
and the Project to render and restore the same to a complete architectural unit
and Tenant shall continue in possession of the portion of the Premises not taken
under the power of eminent domain, under the same terms and conditions as are
herein provided, except that the Rent and all other charges reserved herein
shall be reduced in direct proportion to the portion of the Premises so taken.
Tenant shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, and provided that such temporary taking does not materially preclude or
unreasonably diminish Tenant’s ability to conduct business from the Premises,
then this Lease shall not terminate but the Base Rent and the Additional Rent
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking, provided,
however, that Tenant shall be entitled to a share of the award for any loss of
fixtures and improvements and for moving and other reasonable expenses that do
not otherwise reduce Landlord’s recovery.

 



-23-

 

 

14. ASSIGNMENT AND SUBLETTING

 

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). If Tenant desires Landlord’s consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
“Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than twenty (20) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the “Transfer Premium”, as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, and (iv)
current financial statements of the proposed Transferee certified by an officer,
partner or owner thereof, business credit and personal references and history of
the proposed Transferee and any other information reasonably required by
Landlord which will enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee’s business and proposed use of the Subject Space. Any Transfer made
without Landlord’s prior written consent shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a default by
Tenant under this Lease. Whether or not Landlord consents to any proposed
Transfer, Tenant shall pay Landlord’s reasonable review and processing fees (not
to exceed Fifteen Hundred and 00/100 Dollars ($1,500.00)), plus any reasonable
professional fees (including, without limitation, attorneys’, accountants’,
architects’, engineers’ and consultants’ fees) incurred by Landlord, within
thirty (30) days after written request by Landlord.

 

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

 

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

 

14.2.2 The Transferee is either a governmental agency or instrumentality
thereof;

 

14.2.3 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 

14.2.4 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

 

14.2.5 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is actively negotiating with Landlord or has negotiated
with Landlord during the four (4) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project (and
Landlord has suitable space available in the Project to meet Transferee’s
needs).

 

14.2.6 In Landlord’s reasonable determination, the sub-rent, additional rent or
other amounts received or accrued by Tenant from subleasing, assigning or
otherwise Transferring all or any portion of the Premises is based on the income
or profits of any person, or the assignment of sublease could cause any portion
of the amounts received by Landlord pursuant to this Lease to fail to qualify as
“rents from real property” within the meaning of section 856(d) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any similar or successor
provision thereto or which would cause any other income of Landlord to fail to
qualify as income described in section 856(c)(2) of the Code.

 



-24-

 

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice such that Landlord would initially have been entitled to refuse
its consent to such Transfer under this Section 14.2, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all Applicable Laws, on behalf of the proposed Transferee.

 

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee (other than any
Permitted Transferee). “Transfer Premium” shall mean all rent, additional rent
or other consideration payable by such Transferee in connection with the
Transfer in excess of the Rent and Additional Rent payable by Tenant under this
Lease during the term of the Transfer on a per rentable square foot basis if
less than all of the Premises is transferred, after deducting the reasonable
third party expenses incurred by Tenant for (i) any design and construction
costs incurred on account of changes, alterations and improvements to the
Premises in connection with the Transfer, (ii) any free base rent and tenant
improvement allowances reasonably provided to the Transferee in connection with
the Transfer (provided that such free rent and tenant improvement allowances
shall be deducted only to the extent the same is included in the calculation of
total consideration payable by such Transferee), (iii) any brokerage commissions
in connection with the Transfer, (iv) legal fees and disbursements reasonably
incurred in connection with the Transfer, and (v) any unamortized Excess Costs,
as defined in Exhibit D (as determined on a straight line basis over the initial
term of this Lease, without interest) paid by Tenant for the Tenant Improvements
(collectively, “Tenant’s Subleasing Costs”). “Transfer Premium” shall also
include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. The
determination of the amount of Landlord’s applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer.

 

14.4 Intentionally Omitted.

 

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord’s request a complete statement, certified by
Tenant’s chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer, and (v)
no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space.

 



-25-

 

 

14.6 Sublease/Transfer Restrictions. Notwithstanding anything contained herein
to the contrary and without limiting the generality of Section 14.1 above,
Tenant shall not: (a) sublet all or part of the Premises or assign or otherwise
Transfer this Lease on any basis such that the rental or other amounts to be
paid by the subtenant or assignee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of the
subtenant or assignee; (b) sublet all or part of the Premises or assign this
Lease to any person or entity in which, under Section 856(d)(2)(B) of the Code,
Longfellow Atlantic REIT, Inc., a Delaware corporation (the “Company”), or any
affiliate of the Company owns, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code), a ten percent (10%)
or greater interest; or (c) sublet all or part of the Premises or assign this
Lease in any other manner or otherwise derive any income which could cause any
portion of the amounts received by Landlord pursuant hereto or any sublease to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or which could cause any other income received by Landlord
to fail to qualify as income described in Section 856(c)(2) of the Code. The
requirements of this Section 14.4 shall likewise apply to any further
subleasing, assignment or other Transfer by any subtenant or assignee. All
references herein to Section 856 of the Code also shall refer to any amendments
thereof or successor provisions thereto.

 

14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this Lease
(beyond applicable notice and cure period), Landlord is hereby irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant’s obligations under this Lease) until
such default is cured. Such Transferee shall rely on any representation by
Landlord that Tenant is in default hereunder, without any need for confirmation
thereof by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person. If Tenant’s obligations hereunder have been guaranteed,
Landlord’s consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

 

14.8 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant,
or (iv) a sale of corporate shares of capital stock in Tenant in connection with
an initial public offering of Tenant’s stock on a nationally-recognized stock
exchange (collectively, a “Permitted Transferee”), shall not be deemed a
Transfer under this Article 14, provided that (A) Tenant notifies Landlord of
any such assignment or sublease and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
assignment or sublease or such affiliate, (B) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (C) such
Permitted Transferee shall be of a character and reputation consistent with the
quality of the Building, and (D) such Permitted Transferee shall have a tangible
net worth (not including goodwill as an asset) computed in accordance with
generally accepted accounting principles (“Net Worth”) at least equal to the Net
Worth of Tenant on the day immediately preceding the effective date of such
assignment or sublease. An assignee of Tenant’s entire interest that is also a
Permitted Transferee may also be known as a “Permitted Assignee”. “Control,” as
used in this Section 14.8, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity. No such
permitted assignment or subletting shall serve to release Tenant from any of its
obligations under this Lease.

 

15. SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 



-26-

 

 

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal. In
no event shall any Landlord’s Work be deemed to be Tenant’s personal property,
it being the intent that Tenant’s personal property includes only those items
that are not built into the Premises and that have not been constructed or
installed by Landlord pursuant to the Work Letter.

 

15.3 Environmental Assessment. Prior to the expiration of the Lease (or within
thirty (30) days after any earlier termination), Tenant shall clean and
otherwise decommission all interior surfaces (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises, in each
case that has carried, released or otherwise been exposed to any Hazardous
Materials due to Tenant’s use or occupancy of the Premises, and shall otherwise
clean the Premises so as to permit the Environmental Assessment called for by
this Section 15.3 to be issued. Prior to the expiration of this Lease (or within
thirty (30) days after any earlier termination), Tenant, at Tenant’s expense,
shall obtain for Landlord a report (an “Environmental Assessment”) addressed to
Landlord (and, at Tenant’s election, Tenant) by a reputable licensed
environmental consultant or industrial hygienist that is designated by Tenant
and acceptable to Landlord in Landlord’s reasonable discretion, which report
shall be based on the environmental consultant’s inspection of the Premises and
shall state, to the Landlord’s reasonable satisfaction, that (a) the Hazardous
Materials described in the first sentence of this paragraph, to the extent, if
any, existing prior to such decommissioning, have been removed in accordance
with Applicable Laws; (b) all Hazardous Materials described in the first
sentence of this paragraph, if any, have been removed in accordance with
Applicable Laws from the interior surfaces of the Premises (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing,
and all such exhaust or other ductwork in the Premises, may be reused by a
subsequent tenant or disposed of in compliance with Applicable Laws without
incurring special costs or undertaking special procedures for demolition,
disposal, investigation, assessment, cleaning or removal of such Hazardous
Materials and without giving notice in connection with such Hazardous Materials;
and (c) the Premises may be reoccupied for office, research and development, or
laboratory use, demolished or renovated without incurring special costs or
undertaking special procedures for disposal, investigation, assessment, cleaning
or removal of Hazardous Materials described in the first sentence of this
paragraph and without giving notice in connection with Hazardous Materials.
Further, for purposes of clauses (b) and (c), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Materials as Hazardous Materials
instead of non-hazardous materials. The report shall also include reasonable
detail concerning the clean-up measures taken, the clean-up locations, the tests
run and the analytic results. Tenant shall submit to Landlord the scope of the
proposed Environmental Assessment for Landlord’s reasonable review and approval
at least 30 days prior to commencing the work described therein or at least 60
days prior to the expiration of the Lease Term, whichever is earlier.

 

If Tenant fails to perform its obligations under this Section 15.3 without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense if
Tenant has not commenced to do so within said five day period, and Tenant shall
within 10 days of written demand reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
work. Tenant’s obligations under this Section 15.3 shall survive the expiration
or earlier termination of this Lease. In addition, at Landlord’s election,
Landlord may inspect the Premises and/or the Project for Hazardous Materials at
Landlord’s cost and expense within sixty (60) days of Tenant’s surrender of the
Premises at the expiration or earlier termination of this Lease. Tenant shall
pay for all such costs and expenses incurred by Landlord in connection with such
inspection if such inspection reveals that a release of Hazardous Materials
exists at the Project or Premises as a proximate result of the acts or omission
of Tenant, its officers, employees, contractors, and agents (except to the
extent resulting from (i) Hazardous Materials existing in the Premises as at the
delivery of possession to Tenant (in which event Landlord shall be responsible
for any Clean-up, as provided in this Lease), or (ii) the acts or omissions of
Landlord or Landlord’s agents, employees or contractors).

 



-27-

 

 

16. HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term. If Tenant holds over after the
expiration of the Lease Term of earlier termination thereof, without the express
or implied consent of Landlord, such tenancy shall be deemed to be a tenancy by
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term. In either case, Base Rent shall be payable at a monthly rate
equal to one hundred fifty percent (150%) of the Base Rent applicable during the
last rental period of the Lease Term under this Lease. Such month-to-month
tenancy or tenancy by sufferance, as the case may be, shall be subject to every
other applicable term, covenant and agreement contained herein. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.

 

17. ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit F, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee. Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, but not more than twice per year, Landlord may require Tenant to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year. Such statements
shall be prepared in accordance with generally accepted accounting principles
and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.

 



-28-

 

 

18. SUBORDINATION

 

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s delivery to Tenant of commercially reasonable non-disturbance
agreement(s) in favor of Tenant from any ground lessors, mortgage holders or
lien holders of Landlord who come into existence following the date hereof but
prior to the expiration of the Lease Term shall be in consideration of, and a
condition precedent to, Tenant’s agreement to subordinate this Lease to any such
ground lease, mortgage or lien. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) business
days of request by Landlord, execute such further commercially reasonable
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.

 

19. DEFAULTS; REMEDIES

 

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

 

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) days after written notice from Landlord, provided, however
in no event shall Landlord be required to give notice of late Rent or other
payment more than once in a calendar year and the second time any payment is
late during such calendar year shall constitute an automatic default; or

 

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3 Abandonment of the Premises by Tenant for more than thirty (30) days
along with the failure to perform any obligation under this Lease; or

 

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than three (3) business days after notice from Landlord.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any separate
notice or demand whatsoever.

 

19.2.1 Landlord may, immediately or at any time thereafter, elect to terminate
this Lease by notice of termination, by entry, or by any other means available
under law and may recover possession of the Premises as provided herein. Upon
termination by notice, by entry, or by any other means available under law,
Landlord shall be entitled immediately, in the case of termination by notice or
entry, and otherwise in accordance with the provisions of law to recover
possession of the Premises from Tenant and those claiming through or under the
Tenant. Such termination of this Lease and repossession of the Premises shall be
without prejudice to any remedies which Landlord might otherwise have for
arrears of rent or for a prior breach of the provisions of this Lease. Tenant
waives any statutory notice to quit and equitable rights in the nature of
further cure or redemption, and Tenant agrees that upon Landlord’s termination
of this Lease Landlord shall be entitled to re-entry and possession in
accordance with the terms hereof. Landlord may, without notice, store Tenant’s
personal property (and those of any person claiming under Tenant) at the expense
and risk of Tenant or, if Landlord so elects, Landlord may sell such personal
property at public auction or auctions or at private sale or sales after seven
days’ notice to Tenant and apply the net proceeds to the earliest of
installments of rent or other charges owing Landlord. Tenant agrees that a
notice by Landlord alleging any default shall, at Landlord’s option (the
exercise of such option shall be indicated by the inclusion of the words “notice
to quit” in such notice), constitute a statutory notice to quit. If Landlord
exercises its option to designate a notice of default hereunder as a statutory
notice to quit, any grace periods provided for herein shall run concurrently
with any statutory notice periods.

 



-29-

 

 

19.2.2 In the case of termination of this Lease pursuant to Section 19.2.1,
Tenant shall reimburse Landlord for all expenses arising out of such
termination, including without limitation, all reasonable costs incurred in
collecting amounts due from Tenant under this Lease (including reasonable
attorneys’ fees, costs of litigation and the like); all expenses incurred by
Landlord in attempting to relet the Premises or parts thereof (including
advertisements, brokerage commissions, Tenant’s allowances, costs of preparing
space, and the like); and all Landlord’s other reasonable expenditures
necessitated by the termination. The reimbursement from Tenant shall be due and
payable immediately from time to time upon notice from Landlord that an expense
has been incurred, without regard to whether the expense was incurred before or
after the termination.

 

19.2.3 Landlord may elect by written notice to Tenant within one year following
such termination to be indemnified for loss of rent by a lump sum payment
representing the then present value of the amount of Rent that would have been
paid in accordance with this Lease for the remainder of the Lease Term minus the
then present value of the aggregate fair market rent and additional charges
payable for the Premises for the remainder of the Lease Term (if less than the
Rent payable hereunder), estimated as of the date of the termination, and taking
into account reasonable projections of vacancy and time required to re-lease the
Premises. (For the purposes of calculating the Rent that would have been paid
hereunder for the lump sum payment calculation described herein, the last full
year’s Additional Rent under Article 4 is to be deemed constant for each year
thereafter. The Federal Reserve discount rate (or equivalent) shall be used in
calculating present values.) Should the parties be unable to agree on a fair
market rent, the matter shall be submitted, upon the demand of either party, to
the Charlotte, North Carolina office of the American Arbitration Association,
with a request for arbitration in accordance with the rules of the Association
by a single arbitrator who shall be an MAI appraiser with at least ten years’
experience as an appraiser of life sciences buildings in the Research Triangle
Park and Durham markets. The parties agree that a decision of the arbitrator
shall be conclusive and binding upon them. If, at the end of the Lease Term, the
rent that Landlord has actually received from the Premises is less than the
aggregate fair market rent estimated as aforesaid, Tenant shall thereupon pay
Landlord the amount of such difference. If and for so long as Landlord does not
make the election provided for in this Section 19.2.3, Tenant shall indemnify
Landlord for the loss of Rent by a payment at the end of each month which would
have been included in the Lease Term, representing the excess of the Rent that
would have been paid in accordance with this Lease (Base Rent together with any
Additional Rent that would have been payable under Article 4, to be ascertained
monthly) over the rent actually derived from the Premises by Landlord for such
month (the amount of rent deemed derived shall be the actual amount less any
portion thereof attributable to Landlord’s reletting expenses described in
Section 19.2.2 that have not been reimbursed by Tenant thereunder).

 

19.2.4 Intentionally Omitted.

 

19.2.5 In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 19.2, Landlord may by written notice to Tenant within six (6) months
after termination under any of the provisions contained in Section 19.1 and
before such full recovery, elect to recover, and Tenant shall thereupon pay, as
minimum liquidated damages under this Section 19.2, an amount equal to the
lesser of (i) the aggregate of the Base Rent and Additional Rent for the balance
of the Lease Term had it not been terminated or (ii) the aggregate thereof for
the 12 months ending one year after the termination date, plus in either case
(iii) the amount of Base Rent and Additional Rent of any kind accrued and unpaid
at the time of termination and minus (iv) the amount of any recovery by Landlord
under the foregoing provisions of this Section 19.2 up to the time of payment of
such liquidated damages (but reduced by any amounts of reimbursement under
Section 19.2.2). Liquidated damages hereunder shall not be in lieu of any claims
for reimbursement under Section 19.2.2.

 



-30-

 

 

19.2.6 If Landlord does not elect to terminate this Lease on account of any
default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

 

19.2.7 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof. The provisions of this Section 19.2.7 are not dependent
upon the occurrence of a default.

 

19.2.8 Any obligation imposed by law upon Landlord to relet the Premises after
any termination of the Lease shall be subject to the reasonable requirements of
Landlord to lease to high quality tenants on such terms as Landlord may from
time to time reasonable deem appropriate and to develop the Building in a
harmonious manner with an appropriate mix of uses, tenants, floor areas and
terms of tenancies, and the like, and Landlord shall not be obligated to relet
the Premises to any party to whom Landlord or its affiliate may desire to lease
other available space in the Building.

 

19.2.9 Nothing herein shall limit or prejudice the right of Landlord to prove
and obtain in a proceeding for bankruptcy, insolvency, arrangement or
reorganization, by reason of the termination, an amount equal to the maximum
allowed by a statute of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount is
greater to, equal to, or less than the amount of the loss or damage which
Landlord has suffered.

 

19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

19.5 Landlord Default.

 

19.5.1 General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.

 

19.5.2 Intentionally Omitted.

 



-31-

 

 

20. COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

 

21. SECURITY DEPOSIT

 

21.1 Concurrently with Tenant’s execution and delivery of this Lease, Tenant
shall deposit with Landlord cash in the amount set forth in Section 9 of the
Summary as security for the faithful performance by Tenant of all of its
obligations under this Lease. The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all of the terms, covenants
and conditions of this Lease to be kept and performed by Tenant during the
period commencing on the Execution Date and ending upon the expiration or
termination of Tenant’s obligations under this Lease. After an Event of Default
Landlord may (but shall not be required to) use, apply or retain all or any part
of the Security Deposit for the payment of any Rent or any other sum in default,
or to compensate Landlord for any other loss or damage that Landlord may suffer
by reason of Tenant’s default as provided in this Lease. The provisions of this
Article shall survive the expiration or earlier termination of this Lease. In
the event of bankruptcy or other debtor-creditor proceedings against Tenant, the
Security Deposit then being held by Landlord shall be deemed to be applied first
to the payment of Rent and other charges due Landlord for all periods prior to
the filing of such proceedings. Landlord shall deliver or credit to any
purchaser of Landlord’s interest in the Premises the funds then held hereunder
by Landlord, and thereupon (and upon confirmation by the transferee of such
funds, whether expressly or by written assumption of this Lease, generally)
Landlord shall be discharged from any further liability with respect to such
funds. This provision shall also apply to any subsequent transfers. If Tenant
shall fully and faithfully perform every provision of this Lease to be performed
by it, then the Security Deposit, if any, or any balance thereof, shall be
returned to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder) within 90 days after the expiration or earlier termination
of this Lease. Landlord shall hold the Security Deposit in an account at a
banking organization selected by Landlord; provided, however, that Landlord
shall not be required to maintain a separate account for the Security Deposit,
but may intermingle it with other funds of Landlord. Landlord shall be entitled
to all interest and/or dividends, if any, accruing on such Security Deposit.

 

22. INTENTIONALLY OMITTED

 

23. SIGNS

 

23.1 Interior Signage. Intentionally Omitted.

 

23.2 Exterior Signage. Subject to Landlord’s prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, at its sole cost and
expense, may install one sign identifying Tenant at the entry to the Premises
which identification signage shall be consistent with building standard signage
as determined by Landlord. All permitted signs shall be maintained by Tenant at
its expense in a first-class and safe condition and appearance. Upon the
expiration or earlier termination of this Lease, Tenant shall remove all of its
signs at Tenant’s sole cost and expense. Tenant shall repair any damage to the
Premises or Project, inside or outside, resulting from the erection, maintenance
or removal of any signs. Tenant’s signage must also comply with all Applicable
Laws, as defined below. All Building signage shall be subject to the existing
rights of other tenants in the Building and any declaration of covenants for the
Project.

 

23.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.
Tenant shall not place or install any projections, antennae, aerials, or similar
devices inside or outside of the Building, without the prior written approval of
Landlord (not to be unreasonably withheld, conditioned, or delayed), subject to
Tenant’s rights pursuant to Section 23.2, above.

 



-32-

 

 

24. COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, “Applicable Laws”). At its
sole cost and expense, Tenant shall promptly comply with all such Applicable
Laws which relate to (i) Tenant’s use of the Premises, (ii)  any Alterations or
Tenant Improvements, or (iii) the Building, but as to the Building (and as to
any improvements to exterior walls, structural floors and the portions of the
electrical, heating, ventilation and air conditioning and other systems of the
Building that serve other tenants and that are located within the Premises),
only to the extent such obligations are triggered by Alterations or Tenant
Improvements, or Tenant’s use of the Premises for non-general office and
laboratory use. Tenant shall be responsible, at its sole cost and expense, to
make all alterations to the Premises as are required to comply with the
Applicable Laws to the extent required in this Article 24. Notwithstanding the
foregoing terms of this Article 24 to the contrary, Tenant may defer such
compliance with Applicable Laws while Tenant contests, in a court of proper
jurisdiction, in good faith, the applicability of such Applicable Laws to the
Premises or Tenant’s specific use or occupancy of the Premises; provided,
however, Tenant may only defer such compliance if such deferral shall not
(a) prohibit Tenant from obtaining or maintaining a certificate of occupancy for
the Premises, (b) prohibit Landlord from obtaining or maintaining a certificate
of occupancy for the Building or any portion thereof, (c) unreasonably and
materially affect the safety of the employees and/or invitees of Landlord or of
any tenant in the Building (including Tenant), (d) create a significant health
hazard for the employees and/or invitees of Landlord or of any tenant in the
Building (including Tenant), (e) otherwise materially and adversely affect
Tenant’s use of or access to the Buildings or the Premises, or (f) impose
material obligations, liability, fines, or penalties upon Landlord or any other
tenant of the Building, or would materially and adversely affect the use of or
access to the Building by Landlord or other tenants or invitees of the Building.
The judgment of any court of competent jurisdiction or the admission of Tenant
in any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant. Landlord shall comply with all
Applicable Laws relating to the Base Building and Common Areas, provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord’s failure to comply therewith
would prohibit Tenant from obtaining or maintaining a certificate of occupancy
for the Premises, or would unreasonably and materially affect the safety of
Tenant’s employees or create a significant health hazard for Tenant’s employees,
or would otherwise materially and adversely affect Tenant’s use of or access to
the Premises. Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Section 4.2.7 above.

 

25. LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
Notwithstanding the foregoing, Landlord shall not charge Tenant a late charge
for the first (1st) late payment in any twelve (12) month period (but in no
event with respect to any subsequent late payment in any twelve (12) month
period) during the Lease Term that Tenant fails to timely pay Rent or another
sum due under this Lease, provided that such late payment is made within three
(3) days following the expiration of the five (5) business day period set forth
in the first sentence of this Article 25. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid when due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus four (4) percentage points, and (ii)
the highest rate permitted by Applicable Law.

 



-33-

 

 

26. LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue after notice in
excess of the time allowed under Section 19.1.2, above, unless a specific time
period is otherwise stated in this Lease, Landlord may, but shall not be
obligated to, make any such payment or perform any such act on Tenant’s part
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

 

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

 

27. ENTRY BY LANDLORD

 

Provided, however, that any such entry by Landlord shall (i) remain subject to
Tenant’s reasonable security and privacy measures; and (ii) not unreasonably
interfere with Tenant’s use and occupancy of the Premises, or the conduct of its
business therein, then Landlord reserves the right at all reasonable times and
upon not less than one (1) day’s prior notice to Tenant (except in the case of
an emergency) to enter the Premises to (i) inspect them; (ii) show the Premises
to prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers or, during the last nine (9) months of the Lease
Term, to prospective tenants; (iii) post notices of nonresponsibility (to the
extent applicable pursuant to then Applicable Law); or (iv) alter, improve or
repair the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building’s systems and equipment; provided,
however, that Landlord shall take reasonable efforts to protect the
confidentiality of the Tenant’s confidential information contained in the
Premises. Provided that Landlord employs commercially reasonable efforts to
minimize interference with the conduct of Tenant’s business in connection with
entries into the Premises, Landlord may make any such entries without the
abatement of Rent, except as otherwise provided in this Lease, and shall take
such reasonable steps as required to accomplish the stated purposes. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.

 

28. TENANT PARKING

 

Tenant shall have the right, without the payment of any parking charge or fee
(other than as a reimbursement of operating expenses to the extent allowed
pursuant to the terms of Article 4 of this Lease, above), commencing on the
Lease Commencement Date, to use the amount of unreserved parking spaces set
forth in Section 10 of the Summary, on a monthly basis throughout the Lease
Term, which parking spaces shall pertain to the on-site and/or off-site, as the
case may be, parking facility (or facilities) which serve the Project.
Notwithstanding the foregoing, Tenant shall be responsible for the full amount
of any taxes imposed by any governmental authority in connection with the
renting of such parking spaces by Tenant or the use of the parking facility by
Tenant. Tenant’s continued right to use the parking spaces is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility where the parking
spaces are located (including any sticker or other identification system
established by Landlord and the prohibition of vehicle repair and maintenance
activities in the parking facilities), and shall reasonably cooperate in seeing
that Tenant’s employees and visitors also comply with such rules and
regulations. Tenant’s use of the Project parking facility shall be at Tenant’s
sole risk and Tenant acknowledges and agrees that Landlord shall have no
liability whatsoever for damage to the vehicles of Tenant, its employees and/or
visitors, or for other personal injury or property damage or theft relating to
or connected with the parking rights granted herein or any of Tenant’s, its
employees’ and/or visitors’ use of the parking facilities.

 



-34-

 

 

29. MISCELLANEOUS PROVISIONS

 

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

 

29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

 

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.

 

29.6 Prohibition Against Recording. In the event this Lease, a copy or any
notice or memorandum thereof shall be recorded by Tenant without Landlord’s
consent, then such recording shall constitute a default by Tenant under
Article 19 hereof entitling Landlord to immediately terminate this Lease. At the
request of either Landlord or Tenant, the parties shall execute a memorandum of
lease in recordable form containing only such information as is necessary to
constitute a notice of lease under North Carolina law. All costs of preparation
and recording such notice shall be borne by party requesting the memorandum. At
the expiration or earlier termination of this Lease, Tenant shall provide
Landlord with an executed termination of the memorandum in recordable form,
which obligation shall survive such expiration or earlier termination.

 

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 



-35-

 

 

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

 

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building (including rental income and insurance/condemnation
proceeds). Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for consequential or indirect damages, including without
limitation injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

 

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, governmental action or
inaction, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively, a
“Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.

 



-36-

 

 

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

 

29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 11 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the overnight courier
delivery is made, or (iii) the date personal delivery is made. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

 

DURHAM ROYAL CENTER, LLC
c/o Longfellow Real Estate Partners

260 Franklin Street, Suite 1920

Boston, MA 02110

Attention: Asset Management

 

And

 

David E. Wagner

K&L Gates LLP

4350 Lassiter at North Hills Avenue

Suite 300 (27609)

Post Office Box 17047

Raleigh, North Carolina 27619-7047

 

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 

29.20 Authority. If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of Delaware and that Tenant has full right
and authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant’s state
of incorporation and (ii) qualification to do business in the State of North
Carolina.

 

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of North Carolina. Landlord
and Tenant waive trial by jury in any action to which they are parties, and
further agree that any action arising out of this Lease (except an action for
possession by Landlord, which may be brought in whatever manner or place
provided by law) shall be brought in the Trial Court, Superior Court Department,
in the county where the Premises are located.

 



-37-

 

 

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

29.24 Brokers. Landlord and Tenant hereby warrants to each other that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the “Brokers”), and that it knows of no
other real estate broker or agent which represented said party who is entitled
to a commission in connection with this Lease. Landlord and Tenant each agrees
to indemnify and defend the other against and hold the other harmless from any
and all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party. The terms of
this Section 29.24 shall survive the expiration or earlier termination of the
Lease Term.

 

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

29.26 Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
and to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

 

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

29.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Except as required by law,
rule or regulation or regulatory or court order, Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants. If disclosure is required by law, rule or
regulation or regulatory or court order, Tenant agrees to work with Landlord to
redact any sensitive information.

 

29.29 Development of the Project.

 

29.29.1 Subdivision. Landlord reserves the right to subdivide all or a portion
of the buildings and Common Areas. Tenant agrees to execute and deliver, upon
demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from a
subdivision and any all maps in connection therewith. Notwithstanding anything
to the contrary set forth in this Lease, the separate ownership of any buildings
and/or Common Areas by an entity other than Landlord shall not affect the
calculation of Direct Expenses or Tenant’s payment of Tenant’s Share of Direct
Expenses.

 

29.29.2 Construction of Property and Other Improvements. Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction. Provided, however, that Landlord
shall use good faith efforts to provide Tenant with five (5) days’ notice, which
may be verbal, in advance of commencing any construction activities that
Landlord anticipates could disrupt Tenant’s use of the Premises, including a
reasonable description of the scope of work to be performed and the anticipated
duration of such activity. At all times Landlord shall use commercially
reasonable efforts to minimize any disruption with the conduct of Tenant’s
business within the Premises. Upon request from Tenant Landlord will inform
Tenant of the general construction schedule for any work adjacent to the
Premises or which adversely affects access to the Premises.

 



-38-

 

 

29.30 No Violation. Landlord and Tenant each warrants and represents that
neither its execution of nor performance under this Lease shall cause said party
to be in violation of any agreement, instrument, contract, law, rule or
regulation by which said party is bound, and each party shall protect, defend,
indemnify and hold the other harmless against any claims, demands, losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from the indemnifying party’s
breach of this warranty and representation.

 

29.31 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease. Tenant shall pay all costs in
connection therewith. Landlord reserves the right, upon notice to Tenant prior
to the expiration or earlier termination of this Lease, to require that Tenant,
at Tenant’s sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

 

29.32 Transportation Management. Tenant shall reasonably comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.

 

29.33 Intentionally omitted.

 

29.34 REIT. Tenant acknowledges that the Company, an affiliate of Landlord,
elects to be taxed as a real estate investment trust (a “REIT”) under the Code.
Tenant hereby agrees to modifications of this Lease required to retain or
clarify the Company’s status as a REIT, provided such modifications: (a) are
reasonable, (b) do not adversely affect in a material manner Tenant’s use of the
Premises as herein permitted, and (c) do not increase the Base Rent, Additional
Rent and other sums to be paid by Tenant or Tenant’s other obligations pursuant
to this Lease, or reduce any rights of Tenant under this Lease, then Landlord
may submit to Tenant an amendment to this Lease incorporating such required
modifications, and Tenant shall execute, acknowledge and deliver such amendment
to Landlord within ten (10) days after Tenant’s receipt thereof.

 



-39-

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:   TENANT:       DURHAM ROYAL CENTER, LLC,   ICAGEN, INC., a Delaware
limited liability company   a Delaware corporation       By: /s/ Jamison N.
Peschel   By: /s/ Douglas Krafte             Name: Jamison N. Peschel     Name:
Douglas Krafte                 Its: Authorized Signatory     Its: CSO

 

By:       By:                 Name:       Name:                   Its:      
Its:               Date: April 30, 2019   Date: April 30, 2019

 



-40-

 



 

EXHIBIT A

 

INTENTIONALLY OMITTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT A

-1-

 

 

EXHIBIT B

 

NOTICE OF LEASE TERM DATES

 

To:

_______________________

_______________________

_______________________

_______________________

 



Re:Lease dated ____________, 20__ between ____________________, a
_____________________ (“Landlord”), and _______________________, a
_______________________ (“Tenant”) concerning Suite ______ on floor(s)
__________ of the office building located at [INSERT BUILDING ADDRESS].

 

Gentlemen:

 

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

1.The Lease Term shall commence on or has commenced on _____________ for a term
of _______________ ending on _______________.

 

2.Rent commenced to accrue on ____________, in the amount of ____________.

 

3.If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.Your rent checks should be made payable to __________ at ______________.

 

5.The exact number of rentable/usable square feet within the Premises is
_________ square feet.

 

6.Tenant’s Share as adjusted based upon the exact number of usable square feet
within the Premises is ____________%.    

       

“Landlord”:

            ,         a                                  By:                   
Its:       

Agreed to and Accepted as
of    , 20___.



                      “Tenant”:                       a                        
            By:                       Its:          

 



EXHIBIT B

-1-

 

 

EXHIBIT C

 

PREMISES

 

Suite 350

 

[ex10-1_001.jpg] 

 



EXHIBIT C

-2-

 

 

PREMISES

 

Suite 380

 

[ex10-2_002.jpg]

 



EXHIBIT C

-3-

 

 

EXHIBIT D

 

INTENTIONALLY OMITTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT D



 

 

EXHIBIT E

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. If Tenant shall affix additional locks on doors then Tenant shall
furnish Landlord with copies of keys or pass cards or similar devices for said
locks. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two Initial keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

 

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

 

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

 

4. Except for shipments by Tenant of its product or receipt by Tenant of goods
in the ordinary course of the operation of its business, no furniture, freight
or equipment of any kind shall be brought into the Building without prior notice
to Landlord. All moving activity into or out of the Building shall be scheduled
with Landlord and done only at such time and in such manner as Landlord
designates. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property in any case. Any damage to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility and expense of Tenant.

 

5. INTENTIONALLY OMITTED.

 

6. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 



 

 

 

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

 

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

 

9. Discharge of industrial sewage to the Building plumbing system shall only be
permitted if Tenant, at its sole expense, shall have obtained all necessary
permits and licenses therefor, including without limitation permits from state
and local authorities having jurisdiction thereof.

 

10. Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent; provided, however, that Landlord’s prior written consent shall not be
required for the hanging of normal and customary office artwork and personal
items. Tenant shall not purchase spring water, ice, towel, linen, maintenance or
other like services from any person or persons not included on an approved list
that Landlord shall provide to Tenant upon request. Landlord reserves the right
to have Landlord’s structural engineer review Tenant’s floor loads on the
Building at Landlord’s expense, unless such study reveals that Tenant has
exceeded the floor loads, in which case Tenant shall pay the cost of such
survey.

 

11. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

 

12. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

 

13. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

 

14. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

 

15. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

 

16. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

 

17. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

 



EXHIBIT E



 

 

18. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

19. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

 

20. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

 

21. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways provided for such purposes at such times as Landlord
shall designate.

 

22. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

23. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

24. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

 

25. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

 

26. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

27. No smoking is permitted in the Building or on the Project.

 

28. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

 



EXHIBIT E



 

 

29. All non-standard office equipment of any electrical or mechanical nature
shall be placed by Tenant in the Premises in settings approved by Landlord, to
absorb or prevent any vibration, noise and annoyance.

 

30. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

 

31. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

 

32. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 



EXHIBIT E



 

 

EXHIBIT F

 

IMPERIAL CENTER BUSINESS PARK

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of ___________, 201_ by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at [INSERT BUILDING ADDRESS], certifies as follows:

 

1. Attached hereto as Exhibit F is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit F
represent the entire agreement between the parties as to the Premises.

 

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to cancel the Lease or to purchase all or any
part of the Premises, the Building and/or the Project.

 

3. Base Rent became payable on ____________.

 

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit F.

 

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

 

6. Intentionally Omitted.

 

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.

 

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder. The Lease does not require
Landlord to provide any rental concessions or to pay any leasing brokerage
commissions.

 

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

 

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

 

11. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in North
Carolina and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

 

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

 

13. To the best of Tenant’s knowledge, Tenant is in full compliance with all
federal, state and local laws, ordinances, rules and regulations affecting its
use of the Premises, including, but not limited to, those laws, ordinances,
rules or regulations relating to hazardous or toxic materials. Tenant has never
permitted or suffered, nor does Tenant have any knowledge of, the generation,
manufacture, treatment, use, storage, disposal or discharge of any hazardous,
toxic or dangerous waste, substance or material in, on, under or about the
Project or the Premises or any adjacent premises or property in violation of any
federal, state or local law, ordinance, rule or regulation.

 



EXHIBIT F

-1-



 

 

14. To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full. All work (if any) in the common areas required by
the Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at ______________ on the ____ day of ___________, 201__.

 



  “Tenant”:     ,   a                       By:                Its:             
          By:                Its:           

 



EXHIBIT F

-2-



 

 



EXHIBIT G

 

Imperial Center Business Park

 



ENVIRONMENTAL QUESTIONNAIRE

 

ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 



Property Name:                    Property Address:    

 

 

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

1.0 PROCESS INFORMATION

 

Describe planned use, and include brief description of manufacturing processes
employed.

 



 

 



 

 



 

 

2.0 HAZARDOUS MATERIALS

 

Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.

 

2.1Are any of the following materials handled on the Property? Yes ☐ No ☐

 

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.

 

☐ Explosives ☐ Fuels ☐ Oils ☐ Solvents ☐ Oxidizers ☐ Organics/Inorganics ☐ Acids
☐ Bases ☐ Pesticides ☐ Gases ☐ PCBs ☐ Radioactive Materials ☐ Other (please
specify)    

 

2-2.If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material Physical State (Solid, Liquid, or Gas) Usage Container Size Number of
Containers Total Quantity                                                      
     

 



(1)

 

 

2-3.Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

 

3.0 HAZARDOUS WASTES

 



Are hazardous wastes generated?   Yes ☐ No ☐

 

If yes, continue with the next question. If not, skip this section and go to
section 4.0.

 

3.1Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?   

☐ Hazardous wastes ☐ Industrial Wastewater ☐ Waste oils ☐ PCBs ☐ Air emissions ☐
Sludges ☐ Regulated Wastes ☐ Other (please specify)

 

3-2.List and quantify the materials identified in Question 3-1 of this section.

 

WASTE GENERATED RCRA listed Waste? SOURCE APPROXIMATE MONTHLY QUANTITY WASTE
CHARACTERIZATION DISPOSITION                                                

 

3-3.Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, (if applicable). Attach separate pages as
necessary.

 

Transporter/Disposal Facility Name Facility Location Transporter (T) or Disposal
(D) Facility Permit Number                                

 

3-4.Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? Yes ☐ No ☐

 

3-5.If so, please describe.

 



 

 



 

 



 

 



(2)

 

 

4.0 USTS/ASTS

 

4.1Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)? Yes___ No___

 

If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures. Please attach additional pages if necessary.

 

Capacity Contents Year Installed Type (Steel, Fiberglass, etc) Associated Leak
Detection / Spill Prevention Measures*                              

 

*Note: The following are examples of leak detection / spill prevention measures:

 

Integrity testing Inventory reconciliation Leak detection system Overfill spill
protection Secondary containment Cathodic protection

 

4-2.Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

 

4-3.Is the UST/AST registered and permitted with the appropriate regulatory
agencies? If so, please attach a copy of the required permits. Yes  ☐ No ☐

 

4-4.If this Questionnaire is being completed for a lease renewal, and if any of
the USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.



 





 

 



 

 



 

 





4-5.If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property? Yes ☐ No ☐

 

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

4-6.For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes? Yes ☐ No ☐

 

For new tenants, are installations of this type required for the planned
operations?

 

Yes ☐ No ☐

 

If yes to either question, please describe.

 





 

 



 

 



 



 

5.0 ASBESTOS CONTAINING BUILDING MATERIALS

 

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 



(3)

 

 

6.0 REGULATORY

 

6-1.Does the operation have or require a National Pollutant Discharge
Elimination System (NPDES) or equivalent permit? Yes ☐ No ☐

 

If so, please attach a copy of this permit.

 

6-2.Has a Hazardous Materials Business Plan been developed for the site?
Yes ☐ No ☐

 

If so, please attach a copy.

 

CERTIFICATION

 

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 



  Signature:           Name:           Title:           Date:          
Telephone:  

 

 

(4)

 

